IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

    BCD ASSOCIATES, LLC,                           )
                                                   )
      Plaintiff/Counterclaim Defendant,            )
                                                   )
                  v.                               )     C.A. No. N15C-11-062 EMD
                                                   )
    CROWN BANK,                                    )
                                                   )
      Defendant/Counterclaim Plaintiff.            )
                                                   )
                                                   )
                                    DECISION AFTER TRIAL

Edward Seglias, Esq., Emily Letcher, Esq., Cohen, Seglias, Pallas, Greenhall & Furman, P.C.,
Wilmington, Delaware, Mary Catherine Emert, Esq., Cohen, Seglias, Pallas, Greenhall &
Furman, P.C., Philadelphia, Pennsylvania. Attorneys for Plaintiff/Counterclaim Defendant BCD
Associates, LLC.

Chad J. Toms, Esq., M. Thomas Wallace, Esq., Whiteford, Taylor & Preston, LLC, Wilmington,
Delaware. Attorneys for Crown Bank.

                                   I.      INTRODUCTION

       This is a commercial civil action. The action arises out of a $12,988,000.00 construction

loan agreement (the “Loan Agreement”) by and between Crown Bank (“Crown”) and MRPC

Christiana, LLC (“MRPC”). MRPC obtained the loan to renovate a hotel located at 56 South

Old Baltimore Pike, Parcel Numbers 09-035.00-019 and 09-035.00-12, Newark, Delaware (the

“Hotel” or the “Project”). MRPC and Plaintiff BCD Associates (“BCD”) entered into a

construction agreement (the “AIA Contract”). Under the AIA Contract, BCD would provide the

construction services for the renovation of the Hotel.

       During construction, BCD would submit invoices for goods and services provided under

the AIA Contract. Prior to payment, Crown would review and okay the invoices for payment.

Crown would only pay ninety percent of the amount owed and hold back the remaining ten
percent (the “Retainage”). BCD was to be paid the Retainage at the completion of the AIA

Contract.

         BCD completed the Hotel. The Hotel obtained a temporary certificate of occupancy and

a certificate of occupancy. The Hotel became a fully operational hotel after completion. BCD

never received payment on its final invoice or the Retainage. This lawsuit relates to the

Retainage and the final payment owed BCD. This is the second of a series of lawsuits arising

out of the Loan and the Hotel. Earlier, the Court presided over a bench trial between MRPC and

Crown over the Loan (the “Loan Trial”). The Court held in favor of Crown and issued a

“Decision After Trial.”1

         The Court does not find this to be a close case. Crown owes BCD $1,083,677.91 for

unpaid Retainage and for work done by BCD to complete the Hotel. For the reasons set forth

below, the Court enters judgment in favor of BCD and against Crown in that amount plus

appropriate interests and costs.

         Crown Bank agreed to lend MRPC an amount equal to $12,988,000.00. This amount was

to allow, in part, for the renovation of the Hotel by BCD. During the process, BCD was to be

paid for work completed. BCD would complete work and submit a draw request (the “Draw

Request”) for the work done. Exercising a payment option under the Loan Agreement, Crown

would pay BCD 90% of the approved Draw Request and retain 10% (i.e., the Retainage) to be

paid upon completion of the Hotel. To be clear, the Retainage constitutes valid work done and


1
  MRPC Christiana LLC v. Crown Bank, 2017 WL 6606587 (Del. Super. Dec. 26, 2017). BCD and Crown Bank
relied, in part, on evidence admitted in the Loan Trial. This made sense given the interrelatedness of this civil action
and the Loan Trial and the doctrine of collateral estoppel which applies to Crown Bank. See, e.g., Columbia Cas.
Co. v. Playtex FP, Inc., 584 A.2d 1214 (Del. 1991) (collateral estoppel bars a party from relitigating issues
previously litigated); Tyndall v. Tyndall, 236 A.2d 343, 346 (Del. 1968) (“Under…[this] doctrine, where a question
of fact essential to the judgment is litigated and determined by a valid and final judgment, the determination is
conclusive between the same parties in a subsequent case on a different cause of action. In such situation, a party is
estopped from relitigating the issue again in the subsequent case.”). Delaware does not require mutuality when
applying the doctrine of collateral estoppel. See Columbia Cas. Co., 584 A.2d at 1217.

                                                           2
approved (by MRPC and/or Crown) and withheld by Crown until completion. In addition, BCD

agreed to complete the Hotel and obtain the certificates of occupancy in exchange for a final

payment. MRPC and Crown agreed to this arrangement. The evidence is clear that no one ever

paid BCD the Retainage or BCD’s final payment. Crown retained the Retainage and did not

make the final payment to BCD.

         Whether the recovery is through a breach of contract claim, a promissory estoppel claim

or a claim for unjust enrichment, the Court finds in favor or BCD. BCD completed its work

under the AIA Contract. BCD provided a fully refurbished and operational Hotel. MRPC and

Crown benefitted from BCD’s work on the Hotel. Crown did not pay outstanding amounts due

BCD yet includes these amounts in its claims against MRPC. Crown cannot reap the benefit of

the Hotel (obtained through various contractual remedies), include the same amount in its claim

against MRPC, and not make BCD whole.

                           II.     PROCEDURAL BACKGROUND

         BCD initiated this civil action with the filing of a complaint on November 6, 2015.2 On

December 17, 2015, Crown filed an answer.3 BCD subsequently moved to amend the

complaint.4 Crown opposed the motion to amend.5 After a hearing on June 25, 2018, the Court

granted the motion to amend.6 Crown answered the Amended Complaint on July 12, 2018.7 In

addition filing an answer, Crown asserted counterclaims.8




2
  D.I. No. 1.
3
  D.I. No. 4.
4
  D.I. No. 10.
5
  D.I. No. 12.
6
  D.I. No. 13.
7
  D.I. No. 16.
8
  D.I. No. 16.

                                                 3
          BCD moved to dismiss Crown’s counterclaims on July 31, 2018.9 Crown opposed the

motion to dismiss.10 The Court granted in part and denied in part the motion to dismiss.11 The

Court allowed Crown leave to file amended counterclaims.12 Crown filed amended

counterclaims on November 26, 2018.13 BCD answered the counterclaims on January 17,

2019.14

          In the Amended Complaint, BCD asserted four claims. The claims are: (i) Breach of

Contract (“Count I”); (ii) Unjust Enrichment (“Count II”); (iii) Promissory Estoppel (“Count

III”); and (iv) Misrepresentation (“Count IV”). Crown Bank asserted two counterclaims: (i)

Fraud (“Counterclaim I”) and (ii) Civil Conspiracy (“Counterclaim Count II”).

                                       III.    THE TRIAL

          The Court held a bench trial on BCD’s claims and Crown’s counterclaims from August

16 through August 18, 2021 (collectively, the “Trial”).15 The Court then had both parties submit

their closing arguments in written form, receiving the final post-trial paper on or about December

6, 2021.

     A. WITNESSES

          During the Trial, the Court heard from and considered testimony from the following

witnesses:

     Thomas Deignan

     Chirag P. Patel

     Jacinto Rodrigues


9
  D.I. No. 18.
10
   D.I. No. 21.
11
   D.I. No. 25.
12
   D.I. No. 25.
13
   D.I. No. 28.
14
   D.I. No. 37.
15
   Super. Ct. R. Civ. P. 39(b)

                                                 4
     Keith Madigan, P.E.

        All the witnesses testified on direct and were available for cross-examination. The fact

witnesses in this civil action were Mr. C. Patel, Mr. Deignan, and Mr. Rodrigues. The expert

witness was Mr. Madigan.

        Normally, the Court would list the witnesses in the order they testified and which party

called the witness; however, because the Trial was a bench trial, the Court took witnesses out of

order and used Rule 611 of the Delaware Rules of Evidence to allow for examination of the

witness for both parties cases-in-chief.

     B. EXHIBITS

        The parties submitted an extensive number of exhibits. Most of these exhibits were

admitted without objection. The parties provided the Court with the exhibits in the form of joint

exhibits (“JX”). The parties agreed that any joint trial exhibit identified in the Loan Trial

(JX1—JX797) would be available for use in the Trial. Newly introduced trial exhibits would

begin at JX800.16

                                       IV.      APPLICABLE LAW

        The Court will be applying the following general legal principles:

     A. GOVERNING SUBSTANTIVE LAW

        In the Loan Trial, MRPC and Crown relied upon New Jersey law as the Loan Agreement

designated that New Jersey law applies to the substantive issues relating to governance,

construction and interpretation.17 In this civil action, BCD and Crown use New Jersey Delaware

authorities when addressing the applicable law. The Court will use New Jersey law with respect



16
  Joint Pretrial Stipulation and Order at 16-17. D.I. No. 96.
17
  JX84 at Art. 8, sec. 8.1(h) (“This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New Jersey.”).

                                                        5
to claims related to the Loan Commitment and the Loan Agreement. The Court is not aware that

New Jersey and Delaware law conflicts on the other issues raised in the Trial. Accordingly, the

Court will use Delaware law as the governing substantive law on all other claims.

     B. STANDARD OF LAW FOR BREACH OF CONTRACT

        In New Jersey, a party must allege three elements to state a breach of contract claim: “(1)

a valid contract, (2) breach of that contract, and (3) damages resulting from that breach.”18 If the

terms of a contract are clear, “it is the function of a court to enforce it as written and not to make

a better contract for either of the parties.”19 Absent ambiguity, the intention of the parties is to be

ascertained by the language of the contract.20 If the language is plain and capable of legal

construction, the language alone must determine the agreement's force and effect.21

        One of the elements that the party must prove is the other party’s breach of the contract.22

Failure to perform a contract in accordance with its terms and conditions constitutes a breach of

contract. It does not matter if the failure to perform was purposeful or inadvertent.

        Under New Jersey law, a third-party beneficiary is a person or entity that “the contracting

parties intended . . . should receive a benefit which might be enforced in the courts.”23 New

Jersey law recognizes that parties to a contract can be liable to third-parties. New Jersey

Statutory law provides that “a person for whose benefit a contract is made may sue on the

contract in any court.”24 New Jersey courts have stated that the statutory law merely restates




18
   EnviroFinance Group, LLC v. Environmental Barrier Co., LLC, 113 A.3d 775, 787 (N.J. Super. App. Div. 2015).
19
   Kampf v. Franklin Life Ins. Co., 161 A.2d 717, 720-21 (N.J. 1960).
20
   Dontzin v. Myer, 694 A.2d 264, 267 (N.J. Super. App. Div. 1997).
21
   Royal Ins. Co. v. Rutgers Casualty Ins. Co., 638 A.2d 924, 927 (N.J. Super. App. Div. 1994).
22
   Taken from New Jersey Model Jury Charge (Civil) 4.10 “Bilateral Contracts” (May 1998); New Jersey Model
Jury Charge (Civil) 4.10 L “Claims of Breach” (May 1998).
23
   Broadway Maint. Corp. v. Rutgers, State Univ., 447 A.2d 906, 909 (N.J. 1982) (citations omitted).
24
   N.J. Stat. Ann. § 2A:15-2.

                                                      6
established New Jersey law that third-party beneficiaries may sue upon a contract made for their

benefit without “privity of contract.”25

     C. GENERAL DAMAGES – BREACH OF CONTRACT26

        A plaintiff who is awarded a verdict for breach of contract is entitled to compensatory

damages for such losses as may fairly be considered to have arisen naturally from the

defendant’s breach of contract. Alternatively, a party may be entitled to such damages as may

reasonably be supposed to have been contemplated by both parties, at the time they made the

contract, as the probable result of the breach of such contract.

        Compensatory damages for breach of contract are designed under the law to place the

injured party in as good a monetary position as he/she would have enjoyed if the contract had

been performed as promised. What that position is depends upon what the parties reasonably

expected at the time they made the contract. A party is not liable for a loss that the parties did

not have reason to foresee as a probable result of any breach. While the loss must be a

reasonably certain consequence of the breach, the exact amount of the loss need not be certain.

     D. UNJUST ENRICHMENT

        The elements of unjust enrichment are: (i) an enrichment, (ii) an impoverishment, (iii) a

relation between the enrichment and impoverishment, (iv) the absence of justification, and (v)

the absence of a remedy provided by law.27




25
   Rieder Communities, Inc. v. Twp. of N. Brunswick, 546 A.2d 563, 566-67 (N.J. App. Div. 1988) (citations
omitted).
26
   Taken from New Jersey Modern Jury Charge (Civil) 8.45 (December 2014); see also Donovan v. Bachstadt, 453
A.2d 160 (N.J. 1982); 525 Main Street Corp. v. Eagle Roofing Co., 168 A.2d 33 (N.J. 1961); Coyle v. Englander’s,
488 A.2d 1083 (N.J. Super. App. Div. 1985).
27
   Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010); see also Galvagna v. Marty Miller Constr., Inc. 1997 WL
720463, at *3–4 (Del. Super. Sept. 19, 1997) (stating that an owner is unjustly enriched when a subcontractor has
provided labor and materials to an owner but has not been paid by the general contractor).

                                                        7
     E. PROMISSORY ESTOPPEL

        Under Delaware law, the four elements of promissory estoppel are: (i) a promise was

made: (ii) it was the reasonable expectation of the promisor to induce action or forbearance on

the part of the promisee; (iii) the promisee reasonably relied on the promise and took action to

his detriment; and (iv) such promise is binding because injustice can be avoided only by

enforcement of the promise.28

        “Promissory estoppel is used to penalize a person who has intentionally and improperly

induced action on the part of another to their detriment. But, its fundamental purpose is the

prevention of injustice.”29 Promissory estoppel operates to create a binding promise where the

promisor has made a promise that it reasonable expects to induce action on the part of the

promisee, and which does induce such action and “injustice can be avoided only by enforcement

of the promise.”30

     F. MISREPRESENTATION

        Under Delaware law, a party must satisfy five elements to prove misrepresentation. The

plaintiff must prove: (i) the existence of a false representation, usually one of fact, made by the

defendant; (ii) that the defendant had knowledge or belief that the representation was false, or

made the representation with requisite indifference to the truth; (iii) that the defendant had the

intent to induce the plaintiff to act or refrain from acting; (iv) that the plaintiff acted or did not

act in justifiable reliance on the representation; and (v) that the party suffered damages as a result

of such reliance.31




28
   Chrysler Corp. (Delaware) v. Chaplake Holdings, Ltd., 822 A.2d 1024, 1032 (Del. 2003).
29
   See Chrysler Corp. v. Quimby, 144 A.2d 123, 133, adhered to on reh'g, 144 A.2d 885 (1958).
30
   RESTATEMENT (SECOND) OF CONTRACTS § 90 (1981).
31
   Lee v. Linmere Homes, Inc., 2008 WL 4444552, at *5 (Del. Super. Oct. 1, 2008) (internal citations omitted).

                                                         8
         A defendant's representation does not need to be overt. A defendant's deliberate

concealment of a material fact or silence in the face of a duty to speak is sufficient for a claim of

intentional misrepresentation.32 Where a party makes a promise with no intention of performing

the promise, there is a valid claim for misrepresentation.33

     G. FRAUD

         To recovery on a claim for fraud in Delaware, a party must show: (i) that the defendant

made a false representation; (ii) the defendant know or believed the representation was false or

was made with reckless indifference to the truth; (iii) the defendant intended to induce the party

to act or refrain from acting; (iv) the party’s action or inaction was taken in justifiable reliance

upon the false representation; and (v) the party suffered resultant damages.34

     H. CIVIL CONSPIRACY

         Under Delaware law, the elements required to demonstrate the existence of a civil

conspiracy are: (i) a combination of two or more persons; (ii) an unlawful act in furtherance of

the conspiracy; and (ii) actual damages.35 A claim for civil conspiracy is not an independent

cause of action and must instead arise from an underlying wrong.36

         Where the underlying wrong for a civil conspiracy is fraud, that fraud must be proven

with particularity.37




32
   Id.
33
   Grunstein v. Silva, 2009 WL 4698541, at *13 (Del. Ch. Dec. 8, 2009).
34
   Hauspie v. Stonington Partners, Inc., 945 A.2d 584, 586 (Del. 2008).
35
   Lipson v. Anesthesia Servs., P.A., 790 A.2d 1261, 1288–89 (Del. Super. 2001).
36
   Id.; see also Ramunno v. Cawley, 705 A.2d 1029, 1039 (Del. 1998) (holding that where a complaint fails to state a
claim as to an underlying tort, a civil conspiracy claim must be dismissed); Outdoor Techs., Inc. v. Allfirst Fin., Inc.,
2001 WL 541472, at *6 (Del. Super. Apr. 12, 2001) (granting summary judgment on fraud and civil conspiracy
claims stating that where a fraud claim is not viable as a matter of law, the accompanying civil conspiracy claim
must also fail as there is no independent tort to sustain it).
37
   See Abbott Labs. v. Owens, 2014 WL 8407613, at *11 (Del. Super. Sept. 15, 2014) (dismissing plaintiffs' claim
for civil conspiracy because they had not pled fraud with the requisite particularity).

                                                           9
     I. BURDEN OF PROOF BY A PREPONDERANCE OF THE EVIDENCE38

        In a civil case, the burden of proof is by a preponderance of the evidence. Proof by a

preponderance of the evidence means proof that something is more likely than not. It means that

certain evidence, when compared to the evidence opposed to it, has the more convincing force

and makes the Court believe that something is more likely true than not. Preponderance of the

evidence does not depend on the number of witnesses. If the evidence on any particular point is

evenly balanced, the party having the burden of proof has not proved that point by a

preponderance of the evidence, and the Court must find against the party on that point. In

deciding whether any fact has been proved by a preponderance of the evidence, the Court may

consider the testimony of all witnesses regardless of who called them, and all exhibits received

into evidence regardless of who produced them.

        In this case: (i) BCD must prove all the elements of Counts I through IV by a

preponderance of the evidence; and (ii) Crown must prove all the elements of the two

Counterclaims by a preponderance of the evidence.39

     J. EXPERT TESTIMONY40

        Crown presented expert testimony during the Trial. In weighing expert testimony, the

Court may consider the expert's qualifications, the reasons for the expert's opinions, and the

reliability of the information supporting the expert's opinions, as well as the factors previously

mentioned for weighing the testimony of any other witness. Expert testimony should receive

whatever weight and credit the Court thinks appropriate, given all the other evidence in the case.




38
   Taken from Superior Court Civil Pattern Jury Instruction 4.1.
39
   See, e.g., Reynolds v. Reynolds, 237 A.2d 708, 711 (Del. 1967)(defining preponderance of the evidence); Oberly
v. Howard Hughes Medical Inst., 472 A.2d 366, 390 (Del. Ch. 1984)(same).
40
   Taken from Superior Court Civil Pattern Jury Instruction 23.10.

                                                        10
       The expert witness was Mr. Madigan. Crown offered Mr. Madigan’s expert testimony to

support Counterclaim I and Counterclaim II. According to Crown, Mr. Madigan is a

professional engineer with over 30 years of engineering and commercial construction

management experience. Mr. Madigan prepared a report dated January 12, 2020 (the “Report”).

The Report provides five conclusions: (i) BCD entered into a construction contract with MRPC

“with knowledge” that the fixed price contract amount was inadequate to see the Project through

to completion; (ii) BCD and MRPC worked together to conceal change order costs from Crown;

(iii) BCD submitted pay applications for completed work to MRPC and Crown that were

misleading: (iv) BCD incurred less than $50,000 of additional project costs after an onsite

meeting on December 21, 2014; and (v) BCD failed to manage the Project competently which

resulted in excessive cost and schedule overruns.

       Overall, the Court found Mr. Madigan to be credible but not helpful as to the issues

presented to the Court. Mr. Madigan’s testimony was conclusory and did not account for prior

testimony in the Loan Trial relating to the Hotel or BCD’s performance. The Court was left to

wonder why Anthony Mirandi (discussed below) or the independent architect and their roles

were not factored into the conclusions. Moreover, Crown was involved during negotiations over

the various loan modifications, in reviewing and approving the Draw Requests and work

completion. Additionally, although allocation changed, Crown never lent more than the original

Loan amount ($12,988,000.00). In addition, the reality is that the Hotel was completed,

completed to the satisfaction of all including, among others, the franchisor and the independent

architect, and began functioning as a fully operational hotel once the Certificate of Occupancy

was obtained. To the Court, Mr. Madigan stretched too few facts to come to his conclusions.




                                                11
                                               V.       DISCUSSION

           The Court heard from several witnesses—both fact and expert. Before detailing the

findings of fact and conclusions of law, the Court is going to address the credibility and

effectiveness of the witnesses.

       A. CREDIBILITY OF WITNESSES

           Here, the Court is the sole judge of each witness's credibility, including the parties.41

That includes the parties. The Court considers each witness' means of knowledge; strength of

memory; opportunity to observe; how reasonable or unreasonable the testimony is; whether it is

consistent or inconsistent; whether it has been contradicted; the witnesses' biases, prejudices, or

interests; the witnesses' manner or demeanor on the witness stand; and all circumstances that,

according to the evidence, could affect the credibility of the testimony.

           The Court finds that—based on their testimony at the Trial, their manner or demeanor on

the witness stand, and all circumstances that, according to the evidence, could affect the

credibility of the testimony—Mr. Deignan and Mr. Patel were very credible witnesses. The

Court also finds that Mr. Deignan and Mr. Patel provided testimony that was helpful to the Court

on the issues to be decided in this civil action.

           The Court did not find the testimony of Mr. Rodrigues to be overly credible or helpful.

In fact, the Court felt that Mr. Rodrigues was not entirely forthcoming or truthful, especially as

to events that happened in December 2014. Moreover, some of the testimony of Mr. Rodrigues

seemed contrary to the evidence adduced at the Trial and the plain language of controlling

documents. Mr. Rodrigues’ testimony surrounding the completion of the Project and promises

of payment were directly contradicted by credible testimony, testimony from a prior trial and the



41
     Taken from Superior Court Civil Pattern Jury Instruction 23.9.

                                                           12
exhibits introduced in this trial. Mr. Rodrigues was Crown’s representative at the Trial. As

such, Mr. Rodrigues had a strong interest in the outcome of this civil action, i.e., bias. This

showed through unreasonable testimony, inconsistency of testimony, convenient memory failure

and his demeanor on the stand.

     B. FINDINGS OF FACT

        1. The Parties

        Crown is a New Jersey chartered bank. Crown’s principal place of business is located at

27 Prince Street, Elizabeth Union County, New Jersey, 07276.42

        BCD is a joint venture between Bancroft Construction Company (“Bancroft”) and

Carrollton Design Build (“Carrollton”).43 Bancroft is an established Delaware general

contracting firm with over 20 years of construction experience.44 Before the Project, Carrollton

had built “dozens of comparable hotels” involving third-party lenders.45

        2. The Hotel and Decision to Renovate and Reflag

        In 2011, MRPC closed the Hotel so that it could be renovated and reflagged.46 At about

the same time, MRPC, engaged DelVal Financial Business Corp. (“DelVal”) for the purpose of

originating, underwriting, processing, and servicing the SBA component of the financing needed

for rebranding and renovating the Property.47

        MRPC sought out a lending source for the additional financing needed to complete the

Project. In or around early March of 2012, a financing agent, CLC Lending, introduced MRPC




42
   JX84.
43
   MRPC Christiana LLC, 2017 WL 6606587, at *23.
44
   Id.; JX774.
45
   MRPC Christiana LLC, 2017 WL 6606587, at *23.
46
   Id. at *9; JX 779 at 3.
47
   MRPC Christiana LLC, 2017 WL 6606587, at *9.

                                                   13
to Crown.48 The parties entered into a Letter of Intent on or about March 5, 2012, which

required that MRPC pay Crown a fee of approximately $20,000.49

        3. The Loan Documents

        This civil action is not about the loan between MRPC and Crown. However, BCD makes

a claim for final payment and the Retainage. Crown and MRPC discussed the issue of payment

and retainage in the early stages of their financial discussions—i.e., in the initial loan

commitment. As such, the Court must necessarily discuss the underlying loan documents and

their relevant terms and conditions.

        a. The Loan Commitment

        MRPC and Crown entered into a loan commitment letter dated May 31, 2012 (the “Loan

Commitment”), outlining the terms and conditions of Crown’s commitment to lend nearly $13

million to MRPC through a construction loan and a bridge loan.50 Senior Vice President and

SBA Director, Larry Kneip, signed the Loan Commitment for Crown, and Mr. Patel signed the

document for MRPC.51

        The Loan Commitment, among other things, provides:

        •   the term of the Loan was to be 12 months from closing;

        •   a list of “Collateral Security;”

        •   an entity entitled Tetra Tec was to provide a performance Bond, complete a
            plan and cost review to determine acceptability prior to closing and conduct site
            inspections and review all draw requests. Crown was to review and approve
            the plan and cost review prior to closing;

        •   Crown Bank would not make the Loan with the SBA 504 Lender issuing a
            commitment to refinance the Bridge Loan.52

48
   Id.
49
   Id.; JX785.
50
   JX800. In the Loan Trial, the Loan Commitment was JX23.
51
   JX800.
52
   JX800 at 2-6.

                                                    14
        Exhibit A to the Loan Commitment provides for the use of the Loan proceeds (the

“Sources and Uses”). The Sources and Uses were reviewed and approved by Crown, MRPC and

DelVal before the Loan closed.53 Mr. Kneip presented the Sources and Uses to Crown’s Board

Loan Committee (“BLC”), which approved them without modification.54 The Sources and Uses

were also provided to HVS, who used them in determining the feasibility and expected profit of

the Project.55

        Exhibit E to the Loan Commitment is entitled “Construction Addendum.”56 The

Construction Addendum provides a lengthy list of “Required documentation for construction

disbursement.”57 Exhibit E also provides that:

        Disbursements will occur within five business days of the receipt of a satisfactory
        CONSTRUCTION MANAGER. Retainage of 10% for each advance will be
        withheld. This retainage will be released when the construction management
        company signs off on the project, the borrower accepts the project, final lien
        waivers have been received and the permanent certificate of occupancy has been
        issued and confirmed.58

While Tetra Tec was mentioned in the Loan Commitment, Tetra Tec is not defined as or

designated as the “Construction Manager” anywhere in the Loan Commitment. Evidence

at the Loan Trial demonstrated that Crown and MRPC did not retain Tetra Tec. Instead,

as discussed below, MRPC and Crown engaged in a modified Construction Manager

process using Mr. Mirandi. The modified process began with Mr. Mirandi’s inspection

report as submitted to and reviewed by Crown and ending in a Construction Loan

Advance Authorization Sheet.59 Mr. Mirandi’s site inspection would be necessary for


53
   JX800; JX82.
54
   JX22 at 4.
55
   JX779 at 39.
56
   JX800 at Exhibit E.
57
   JX800 at 1-2.
58
   JX800 at 2.
59
   MRPC Christiana LLC, 2017 WL 6606587, at *10.

                                                   15
disbursement of construction loan proceeds.60 Mr. Mirandi and others at Crown were

responsible for “review of retainage status,” “verify disbursement math,” “review…lien

waivers.”61

        MRPC and Crown modified the Loan Commitment after May 31, 2012.62 On August 9,

2012, MRPC and Crown modified the Loan Commitment to extend the expiration date to

November 30, 2012.63 In addition, MRPC and Crown modified the Loan Commitment on

December 9, 2012 to extend the expiration date to December 31, 2012 (the “December LC

Modification”).64

        The December LC Modification also removed Tetra Tec.65 The December LC

Modification, in part, provides:

        Tetra Tec was originally approved to complete a plan and cost review, review draw
        requests and perform site inspections, and to provide a performance bond. The
        Bank will engage its own construction consultant and Tetra Tec will not be used.
        The Borrower also obtained a performance bond separately, which must be
        approved by the Bank prior to closing. The hard cost budget will be adjusted and
        $50,000 will be funded from the hard cost contingency line item to cover the
        $59,000 bond cost and $11,000 budget and draw request review fee being
        charged.66

        MRPC was to obtain the performance bond.67 Crown was to fund $50,000.

Crown funded the $50,000 for the performance bond at closing but it is unclear whether

MRPC ever used that money to obtain a performance bond or used the funds elsewhere.68




60
   Id.
61
   Id.
62
   Id.
63
   JX47.
64
   JX72.
65
   JX47.
66
   JX47; JX72.
67
   JX72 at 2; JX182 at Attachment C.
68
   JX437.

                                               16
On or about December 10, 2012, Crown and the various borrowers and guarantors

executed the December LC Modification.

        Crown employed Mr. Mirandi as its construction consultant. Mr. Mirandi was a part-

time employee.69 Mr. Mirandi worked in construction his entire life, ascending from laborer to

owning and managing engineering firms and construction companies. 70 Mr. Mirandi was

familiar with the inspection process for commercial construction projects through his experience

working through companies he owned or co-owned. 71 Mr. Mirandi had experience conducting

inspections for architectural firms and engineering firms, including those certified on AIA

documents.72

        Mr. Mirandi performed construction inspections and prepared reports relating to

construction draw requests for Crown.73 With respect to the draw practice, Crown would notify

Mr. Mirandi by telephone that an MRPC draw application was ready for review.74 Mr. Mirandi

would visit the Project and undertake the inspection. Mr. Mirandi would return to Crown’s

office to hand-deliver his inspection reports, typically at least a few days after he completed and

signed his inspection report.75 Mr. Mirandi testified that he was to submit a completed

inspection report within a “reasonable time,” which to him, meant whenever he was done with

it.76

        During the Loan Trial, Mr. Mirandi provided credible testimony that he carefully

inspected the progress of the construction at the Project. Mr. Mirandi took his work seriously.



69
   JX72.
70
   MRPC Christiana LLC, 2017 WL 6606587, at *11.
71
   Id.
72
   Id.
73
   Id.
74
   Id.
75
   Id.
76
   Id.

                                                   17
The Court found him to be a very credible witness.77 Mr. Mirandi did not identify any below

standard work done by BCD or other subcontractors at the Project. The Court finds that Mr.

Mirandi would have noted any overbilling or fraudulent invoicing as it pertained to Draw

Requests, costs or completed work.

        b. The Loan Agreement

        On December 19, 2012, Crown and MRPC executed and entered into the Loan

Agreement in the original principal amount of up to Twelve Million, Nine Hundred Eighty-Eight

Thousand dollars ($12,988,000.00) (the “Loan”).78 MRPC was to use the proceeds from the

Loan for the acquisition of the Hotel, with its then existing 65 room hotel, from an entity

affiliated with or owned by a related third party.79 MRPC also was to use the proceeds to expand

and re-flag the Hotel.80

        Article IV of the Loan Agreement provides the relevant obligations of both parties as to

the funding or disbursement of the proceeds. Article IV, section 4.1 provides:

        Subject to the terms and conditions set forth in this Agreement, including, without
        limitation, the conditions set forth in Article V and VI hereof, Bank agrees to make
        disbursements to Borrower of the Loan funds up to the full amount set forth herein,
        in accordance with the Construction Cost Estimate set forth in Exhibit “C” pursuant
        to and subject to Borrowers’ compliance with the following procedures . . . . 81

Article IV, section 4.1(a)-(e) of the Loan Agreement goes on provide that Crown agrees

to make disbursements of funds to MRPC so long as MRPC complies with certain

procedures:

        •    prior to a disbursement, MRPC needs to complete, execute and deliver an
             application for an advancement (on Crown’s standard form draw request) with


77
   Id.
78
   JX84.
79
   JX800 at 1.
80
   JX800 at 1; JX84.
81
   JX84 at 7.

                                                18
             copies of all valid building permits, approvals, and bring down of title and such
             other information requested by Crown (defined as a “Draw Request”);

        •    if requested by Crown, the Draw Request must provide information regarding
             subcontractors to be paid through the Draw Request;

        •    the Draw Request must be in a form satisfactory to Crown, submitted at least
             five working days before the date when MRPC wants the funds and that there
             be no more than one Draw Request per month unless Crown elects otherwise;

        •    at Crown’s discretion, each Draw Request is subject to an inspection report by
             Crown’s consulting architect, engineer or representative certifying as to the
             progress of construction, the conformity of the construction to the plans, the
             quality and value of the work completed and the percentage of work completed,
             and certifying that the costs to be paid are costs set out in the trade cost
             breakdown and are costs incurred in connection with the planned construction;
             and

        •    special procedures for additional disbursements after initial disbursements of
             (i) $3,143,000 for purchase of the Hotel; (ii) $55,000 for eligible closing costs;
             (iii) $539,780 for eligible soft costs; and (iv) $9,250,000 for balance of
             construction and site improvements.82

In addition, Crown would only be advancing 90% of any approved Draw Request with the

remaining 10% paid upon completion as evidenced by a permanent Certificate of Occupancy.83

This provision addresses the Retainage sought by BCD in this civil action.

        Article IV of the Loan Agreement goes on to govern the amount of funds to cover the

construction ($9,250,220);84 that funds will be made in accordance with Exhibit B (“Plans and

Specifications”); and how the advances can be made and credited.85                 Crown goes on to reserve

its rights to make disbursements without complying with Article IV to protect the collateral, or




82
   JX84.
83
   JX84 at 7-8(Art. IV, sec. 4.1(f)).
84
   Article IV, section 4.4 provides that the $9,250,220 would be broken down as follows: (i) $7,963,720 for
construction at the Hotel; (ii) $611,500 to fund an additional cash reserve account; (iii) $50,000 to fund a
performance bond; and (iv) $625,000 for an interest reserve demand account for the initial 12-month construction
period to be debited monthly.
85
   JX84 at 8 (Art. IV, secs. 4.4, 4.5 and 4.6).

                                                        19
that any advancement of Loan proceeds does constitute a waiver of Crown’s rights with respect

to future advances.86

        MRPC and/or Crown failed to attach Exhibit B to the Agreement. Testimony at the Loan

Trial demonstrated that the Plans and Specifications for the Hotel are attached to the AIA

Contract (as defined below) as Attachments “B” and “F.”87 Exhibit B is the Drawing List, dated

August 17, 2012. JX182 (Art. 9, secs. 9.1.4 and 9.1.5 and Attachment B).88 Exhibit F is the

Schedule of Values for the work to be done and totals $7,315,665.89

        Article V of the Loan Agreement sets out the conditions precedent to Crown making of

the initial advancement of funds, and Article VI relates to subsequent conditions precedent to

Crown making subsequent advances. In addition, Article VII governs Default and Remedy.

Article VII, section 7.1 asserts, in relevant parts, that the Borrower shall be in default under

either of the following circumstances:

        (a) any default or event of default shall occur under any of the other Loan
        Documents or Borrower shall breach or fail to perform, observe or meet any
        covenant or condition made in any of the other Loan Documents and such default,
        event of default, breach or failure shall not have been cured prior to the expiration
        of any applicable cure period expressly provided in any of the Loan Documents; or
        (b) Borrower breaches or fails to perform, observe or meet any covenant or
        condition made in this Agreement; or
                                                 ****
        (n) Borrower fails to close the SBA Loan and cause the SBA Loan to be funded to
        payoff the Interim Note on or before the Maturity Date . . . .90




86
   JX84 at 8-9 (Art. IV, secs. 4.7 and 4.8).
87
   MRPC Christiana LLC, 2017 WL 6606587, at *14; JX182.
88
   JX182.
89
   JX182 (Art. 4, sec. 4.1 and Attachment F).
90
   JX84 at 13-14.

                                                   20
Article VII, section 7.2 states that the occurrence of any default or event of default constitutes a

default under each of the Loan Documents.91 Article VII, section 7.5 provides that in the

occurrence of default by MRPC, Crown:

        [s]hall be entitled to enter upon and assume possession of the Premises and protect,
        maintain, construct, install, and complete the Improvements in accordance with the
        Plans and such changes thereto as Bank may, from time to time, in its sole
        discretion, deem appropriate, all at the risk, cost and expense [sic] of Borrower…
        [f]or this purpose Borrower hereby irrevocably constitutes and appoints Bank its
        true and lawful attorney-in-fact with full power of substation to complete the
        Improvements in the name of Borrower and hereby empowers Bank, as said
        attorney, to take all action necessary in connection therewith…92

        4. The AIA Contract

        In August of 2012, MRPC hired BCD as its general contractor.93 MRPC and BCD

executed an AIA contract, later revised on October 9, 2012 (as revised, the “AIA Contract”).94

The AIA Contract was revised because Crown required that MRPC remove the bond from the

hard cost budget and move the bond expense to soft costs so it could be paid at closing.95 The

AIA Contract fixed the price for the scope of work at $7,330,056.00.96 Crown is not a party to

the AIA Contract. Mr. Deignan, the president of Carrollton, acted as “project executive” for the

Hotel.97

        The date of commencement of construction under Section 3.1 of the AIA Contract

between MRPC and BCD was to be thirty-days post-settlement, i.e., January 19, 2013.98 BCD

projected eight (8) months for construction, rendering the projection completion date in




91
   JX84 at 14.
92
   JX84 at 14.
93
   MRPC Christiana LLC, 2017 WL 6606587, at *23.
94
   JX44.
95
   JX38.
96
   JX44 at 3.
97
   Id.
98
   JX182 at 2.

                                                   21
September of 2013.99 Combined with contingency and an interest reserve, Crown committed to

fund an additional $9,250,220.00.100 The Loan Agreement provides how the $9,250,220.00 was

to be allocated, of which up to $7,350,000.00 was for construction costs under the AIA

Contract.101

        Throughout the course BCD’s work on the Hotel, Crown directly paid BCD after Crown

approved a Draw Request.102

        5. Construction at the Hotel

        On January 24, 2013, a sprinkler pipe freeze and burst occurred at the Hotel (the

“Sprinkler Incident”).103 The Sprinkler Incident happen before BCD had mobilized at the Hotel

but after the date that the AIA Contract authorized BCD to commence work.104 The following

day, BCD sent an e-mail to MRPC providing notice that the Sprinkler Incident will have an

impact on the construction schedule.105 On January 28, 2013, MRPC forwarded BCD’s

notification to Crown.106 Crown wanted the Project to proceed and intended to address the issue,

if necessary, “closer to completion.”107

        MRPC and BCD agreed to address the Sprinkler Incident by creating construction change

orders for additional construction work and costs.108

        MRPC tracked the change orders for Sprinkler Incident costs and revisions to the

construction project, which eventually increased the cost of the project by $2,219,944.00.109 In


99
   JX36; JX84.
100
    JX84 at 8; JX800 at Ex. A.
101
    JX84 at 8; JX23 at Ex. A.
102
    Ex. 808; 8/18/21 Tr. 52:22-53:12 (Rodrigues).
103
    MRPC Christiana LLC, 2017 WL 6606587, at *23.
104
    JX198, JX203; 8/16/21 Tr. 22:6-10, 24:5-8, 25:3-7.
105
    Id.
106
    Id.
107
    Id.
108
    Id.; JX200.
109
    MRPC Christiana LLC, 2017 WL 6606587, at *24.

                                                         22
addition, MRPC incurred an additional $2,150,000.00 from a different lender.110 Thus, by

completion of the construction project, construction and renovation costs expanded by

$4,369,944.00, or approximately 50% of the original budget of $9,250,220.00.111

        BCD was not responsible procurement of the builders’ risk insurance coverage for the

damages.112 Crown understood that there would be extra costs, and likely delays, to the Project

because of the sprinkler incident. MRPC was handling the insurance recovery claims.113

        The Court notes that the factual record is devoid of any contemporaneous claim that BCD

was responsible for the Sprinkler Incident. Crown appears to be the first party to make this

allegation and only in connection with this civil action.

        6. The Loan Modifications

        By November of 2013, as the project neared the Original Completion Date as defined in

the AIA Contract, the contingency amounts allowed under the Loan had been exhausted to cover

change orders.114 BCD was uneasy regarding funding and frequently reached out to Crown for

updates when its late payments would be made.115 Crown mostly refused to discuss funding with

BCD because MRPC—and not BCD—was the borrower.116

        Crown also had concerns whether sufficient funds were available to complete the Project

and acknowledged a shortfall of approximately $1,527,000.117 Crown stated to MRPC that these

issues were confidential and should be resolved between MRPC and the Bank.118




110
    Id.
111
    Id.
112
    JX182, JX945; 8/16/21 Tr. 25:3-7, 30:13-23.
113
    JX195, JX198; 8/17/21 Tr. 139:16-140:1.
114
    JX414.
115
    JX338, JX835, JX837; 8/16/21 Tr. 51:13-16.
116
    JX835, JX481, JX482.
117
    JX938; 8/17/21 Tr. 174:19-175:4.
118
    JX835.

                                                  23
        Throughout late 2013 and into early 2014, MRPC made promises to BCD regarding

payment.119 Given the consistently late payments or nonpayment of invoices, BCD sought

confirmation from Crown that there was sufficient funding and that it would get paid.120

        In February 2014, BCD contacted Crown’s chief credit lending officer, Tim Doyle.121

BCD was attempting to determine why BCD was not getting payment on approved Draw

Requests.122 Mr. Deignan asked Mr. Doyle if there were any funding problems with the

Project.123 Mr. Deignan inquired as to whether MRPC was in default on its loan or if there was

any other reason why Crown was not making payment on BCD’s approved Draw Requests.124

Mr. Doyle responded that he was unaware of any facts that indicated that MRPC was in

default.125 Mr. Doyle later reached out to Mr. Deignan on this issue. Mr. Doyle stated that it

was clear that the Project was substantially complete, and that there appeared to be a substantial

amount of equity.126

        Crown and MRPC negotiated, and ultimately reached an agreement to extend the

Loan.127 On May 2, 2014, Crown and MRPC executed and entered into a Modification of Note

Agreement (the “May Modification”), which in part extended the maturity date of the Loan to

October 31, 2014.128 After the May Modification, Crown advanced an additional $2,483,215.53

in disbursements to MRPC. 129




119
    8/16/21 Tr. 59:11-22.
120
    8/16/21 Tr. 59:11-22.
121
    8/16/21 Tr. 59:21-60:1; JX952; JX953.
122
    8/16/21 Tr. 60:3-10; 18-20.
123
    8/16/21 Tr. 60:3-10; 18-20.
124
    8/16/21 Tr. 60:3-10; 18-20.
125
    8/16/21 Tr. 60:21-61:2.
126
    JX953.
127
    JX531.
128
    JX531 at 1.
129
    JX662.

                                                24
        Crown and MRPC did approach BCD during negotiations over the May Modification.

Crown’s BLC considered the loan modification and approved the modification subject to certain

conditions.130 One condition was that MRPC obtain BCD’s agreement that BCD’s retainage

would be paid from the insurance proceeds related to the sprinkler incident.131 Another

condition was that BCD obtain payment and performance bonds in the amount of $9.9 million

naming Crown Bank as the beneficiary.132

        MRPC shared with BCD drafts of loan modification documents.133 On March 5, 2014,

BCD notified Crown Bank and MRPC that BCD would not agree to conditions requiring BCD to

agree to bonding requirements except as set out in the AIA Contract.134 In addition, BCD stated

that it would not agree to having retainage paid out of the insurance proceeds.135

        The May Modification did not provide for any additional funds for Project.136 Instead,

the May Modification replenished the Interest Reserve, and used the CD to establish a P&I

reserve.137 The May Modification defunded the construction loan of the Retainage and

reallocated it to pay for costs related to the Project.138 Crown Bank admitted, at the Trial, that

the CD was never used to pay the Retainage. Crown Bank retained the CD (in the amount of

$1.5 million) after MRPC defaulted on the Loan.139

        Crown and MRPC needed to modify the Loan later in 2014. At MRPC’s request, the

parties agreed to extend the loan again to allow the construction to continue.140 On September


130
    JX441.
131
    JX441; 8/17/21 Tr. 154:13-19.
132
    JX 441; 8/17/21 Tr. 154:13-19.
133
    JX481.
134
    JX481; 8/17/21 Tr. 178:12-21.
135
    JX481; 8/17/21 Tr. 178:12-21 and 179:17-180:1.
136
    JX531; 8/17/21 Tr. 189:7-12, 191:14-18.
137
    JX531.
138
    JX 531; 8/18/21 Tr. 192:1-14.
139
    8/17/21 Tr. 163:1-14.
140
    JX595.

                                                     25
29, 2014, Crown and MRPC executed and entered into a Modification of Note Agreement (the

“September Modification”), which in part extended the maturity date of the Notes to January 31,

2015 when all amounts owed thereunder were to be paid.141 The September Modification also

granted MRPC the option to request an additional three-month extension.142

        7. Payment and Performance Bonds

        BCD expected to provide payment and performance bonds on the Project and had the

capacity to do so.143 However, BCD did not initially provide performance bonds because neither

MRPC nor Crown funded payment for the bonds.144

        On November 25, 2013, when BCD had performed seventy-five percent of the work on

the Project, it received correspondence from its bonding agent that the payment and performance

bonds had not been paid for or executed.145

        BCD ultimately provided the payment and performance bonds; however, the bonds were

somewhat different than BCD had expected at the initiation of the Project.146

        Specifically, Crown requested to be named as a dual obligee and dual beneficiary, which

was unusual as the beneficiary is typically just the owner (i.e. MRPC).147 This was the first time

BCD had ever received a request from a lender to be named as a dual obligee/beneficiary.148

        BCD’s bonding company agreed to add Crown as a dual obligee but did not agree to add

Crown as a dual beneficiary, which resulted in a benefit to Crown by diminishing its risk

substantially.149


141
    JX595.
142
    JX595 at 1.
143
    8/16/21 Tr. at 70:4-10.
144
    8/16/21 Tr. at 70:12-19.
145
    JX826; 8/16/21 Tr. at 70:20-71:15.
146
    8/16/21 Tr. at 72:20-73:9.
147
    8/16/21 Tr. at 73:1-6.
148
    8/16/21 Tr. at 73:7-9.
149
    8/16/21 Tr. at 73:10-13.

                                                26
        8. BCD’s Recommencement of Work in 2014

        Prior to the May Modification, BCD notified MRPC that to resume work, BCD must be

paid $782,577.98—an amount equal to unpaid past payment applications on April 9, 2014.150

BCD again emphasized that the Retainage would be paid to BCD as set forth in the Loan

Agreement and not by any other terms.151

        On April 10, 2014, MRPC and BCD informed Crown that BCD would not accept any

form of payment that relied on insurance proceeds or any other form of funds that were not

currently in hand.152 Crown did not disagree with this process of paying BCD.153

        BCD agreed that most of the Retainage could be held in escrow and the retainage would

be paid to BCD up to sixty days after delivery of the Certificate of Occupancy. The remaining

Retainage was to be paid pursuant to the AIA Contract and/or the Loan Agreement.154 BCD

stated it would not accept insurance proceeds as the Retainage.155

        Given the frequent payment issues on the Project, BCD again sought assurance that

Crown would release the funds for BCD’s final payment.156 In addition, BCD wanted

reassurance that the Retainage would be held in escrow with a third party.157

        Mr. Deignan stated that, by the fall of 2014, BCD did not know that earned and unpaid

Retainage was no longer in a Crown segregated account.158 Mr. Deignan further testified that

had BCD known that fact there was no separate retainage account, BCD would have stopped the




150
    JX502.
151
    JX502; 8/16/21 Tr. 66:18-67:2.
152
    JX857; JX854; 8/16/21 Tr. 77:15-78:4.
153
    8/16/21 Tr. 83:15-20.
154
    JX857; JX854.
155
    8/16/21 Tr. 83:15-20.
156
    8/16/21 Tr. 85:13-86:3.
157
    8/16/21 Tr. 85:13-86:3.
158
    8/16/21 Tr. 79:21-80-5; 92:16-21.

                                               27
Project immediately.159 BCD consistently believed that Crown had withheld and segregated the

Retainage pursuant to the Loan Commitment and that it would be released upon issuance of the

Certificate of Occupancy.160

        9. Substantial Completion and Fall 2014 Payment Issues

        On October 7, 2014, BCD again sought assurances concerning MRPC’s ability to provide

funding for completion of the Project.161 BCD requested information as to funding for potential

and pending change orders and extended general conditions.162 BCD requested this to confirm

there were no funding issues that would impair Project completion.163

        In the final quarter of 2014, BCD estimated the Hotel was approximately 80%

complete.164

        On December 2, 2014, MRPC wrote to Crown that there was a shortfall of $703,574.93,

and recommended steps to complete the Hotel.165 MRPC communicated that the costs remaining

to be complete the Hotel included the Retainage in the amount of $955,000.00.166

        In addition, Starwood, the Hotel’s franchisor, required MRPC to schedule staff training

prior to opening.167 Starwood expected that MRPC would obtain a Temporary Certificate of

Occupancy by December 23, 2014.168 If MRPC did not obtain the Temporary Certificate of

Occupancy, Starwood intimated that the Hotel would be decommissioned prior to the planned

January 8, 2014 opening.169


159
    8/16/21 Tr. 79:21-80-5; 92:16-21.
160
    8/16/21 Tr. 87: 2-14; 89:2-11.
161
    JX605.
162
    JX605.
163
    8/16/21 Tr. 96:3-6.
164
    8/16/21 Tr. 101:20-23.
165
    JX639; 8/18/21 Tr. 23:1-20.
166
    JX639.
167
    8/16/21 Tr. 109:20-110:3.
168
    8/16/21 Tr. 109:20-110:3; Ex. 892.
169
    JX888; JX892.

                                               28
        On December 17, 2014, Crown requested that MRPC send a completed up-to-date

package of financial information for completing the secondary SBA loan transaction.170 In

response, MRPC requested that Crown confirm (i) the Hotel completion costs and (ii) that the

Retainage ($955,000) would be satisfied from the $1.5 million CD.171 On December 18, 2014,

Crown prepared an amendment to the loan, which acknowledged that BCD was owed Retainage

in the amount of $955,000.172 Also on December 18, 2014, MRPC notified Crown that it would

be prudent to reserve the $955,000 for the Retainage.173

        10. December 20, 2014 Meeting at the Project Site and Agreement Between BCD
            and Crown

        On December 18, 2014, Crown requested a meeting with MRPC and BCD.174 Crown

asserted that a meeting with Mr. Rodrigues was necessary to discuss the loan modification and to

sign documents.175 MRPC responded to the request, advising Crown that BCD would not sign

any documents without its attorney’s review.176 As such, MRPC requested a draft version of the

modification to review prior to any meeting.177 Crown responded and relayed that it was not

expecting BCD to sign anything at the meeting; however, Crown wanted to know that BCD

agreed with “the resolution” for completion.178 Crown reiterated that it wanted a meeting with


170
    JX894.
171
    JX894.
172
    JX657.
173
    JX895.
174
    JX893. At trial Mr. Rodrigues initially testified that Mr. Patel of MRPC requested the December 20, 2014 in-
person meeting and not Crown. 8/18/21 Tr. 24:22-25:3. Further, Mr. Rodrigues testified in a prior deposition that he
did not know why Crown wanted the meeting to be in person (8/18/21 Tr. 28:7-13), yet at trial Mr. Rodrigues testified
that Mr. Patel requested and controlled the meeting, that he and Mr. Deignan did not speak much, and that the meeting
was to discuss TD Bank. 8/18/21 Tr. 29:11-30:1; 8/17/21 Tr. 111:23-112:3; 114:7-12, 18-19. Mr. Patel confirmed that
he did not demand the meeting, and that Mr. Rodrigues initially demanded the meeting. 8/18/21 Tr. 132:8-13, 135:4-
12. The Court finds that the testimony of Mr. Deignan and Mr. Patel to be credible. The Court does not find the
testimony of Mr. Rodrigues to be credible on the facts surrounding the December 20, 2014 meeting. Given events at
the Trial, the Court finds that Mr. Rodrigues was not entirely truthful when testifying.
175
    JX893.
176
    JX893; 8/18/21 Tr. 127:21-128:3.
177
    JX893; 8/18/21 Tr. 127:21-128:3.
178
    JX893.

                                                        29
all parties “ASAP.”179 Crown stated that the topic(s) for the meeting were “too important to

have a phone conversation” and requested an in-person meeting.180

        BCD did not know what Crown meant by “the resolution.”181 Shortly after, MRPC

confirmed that the call/meeting was simply to confirm an escrow agreement for the Retainage in

exchange for the Temporary Certificate of Occupancy instead of BCD holding the Temporary

Certificate of Occupancy until BCD received the Retainage.182 BCD was aware that Crown and

MRPC needed BCD to obtain the Temporary Certificate of Occupancy to maintain the current

dates with Starwood and to close the secondary SBA loan and financing.183

        On or about December 20, 2014, Mr. Deignan, Mr. Rodrigues, and Mr. Patel met at the

Hotel.184 At the meeting, Mr. Rodrigues conveyed to Mr. Deignan that he understood the Hotel

had problems, including cost overruns.185 Mr. Rodrigues wanted to know from Mr. Deignan

how soon BCD could deliver a Certificate of Occupancy.186

        Mr. Deignan indicated that BCD could deliver the Temporary Certificate of Occupancy

subject to certain conditions, i.e., payment of BCD’s December Draw Request and the

Retainage.187 Mr. Rodrigues promised Mr. Deignan that, in exchange for the Temporary

Certificate of Occupancy, Crown would pay the December Draw Request immediately, and that

the Retainage would be paid in approximately sixty days when the SBA loan was scheduled to

close (together with Mr. Deignan’s promise, “the December Agreement”).188 The December



179
    JX893.
180
    JX895.
181
    8/16/21 Tr. 107:1-3.
182
    JX893; 8/18/21 Tr. 131:18-132:2.
183
    8/16/21 Tr. 105:9-21; 110:8-12; 116:4-10.
184
    8/16/21 Tr. 110:13-18; 8/18/21 Tr. 135:13-18.
185
    8/16/21 Tr. 111:13-112:3; 8/18/21 Tr. 136:9-12.
186
    8/16/21 Tr. 111:13-112:3; 8/18/21 Tr. 136:9-12.
187
    8/16/21 Tr. 112:3-16; 8/18/21 Tr. 136:13-14.
188
    8/16/21 Tr. 112:10-16; 8/17/21 Tr. 55:14-20; 8/18/21 Tr. 136:9-137:7.

                                                        30
Agreement was simple and included no additional terms or conditions.189 On December 20,

2014, Mr. Deignan and Mr. Rodrigues seemed to be in harmony as to the December

Agreement’s terms and condition but did not immediately memorialize it with a written

document and signatures.190

        Mr. Deignan testified that he believed Mr. Rodrigues.191 Mr. Deignan also stated that he

relied on Mr. Rodrigues’ promise that BCD would be paid its December Draw Request

immediately and the Retainage in approximately two months in exchange for completion of the

Hotel and the Temporary Certificate of Occupancy.192 BCD thought that the SBA loan closing

was simply a convenient timing mechanism for Crown and that BCD would be paid its retainage

within approximately sixty days.193 BCD never believed that the SBA loan closing was a

condition of the retainage payment. Mr. Deignan testified that BCD would not have turned over

the Temporary Certificate of Occupancy unless BCD was to be paid with or without the SBA

financing.194

        MRPC and Crown also discussed a potential loan modification. 195 Mr. Deignan was not

involved in these discussions.196

        BCD viewed the December 20, 2014 as having two objectives.197 The first was for BCD

to confirm that it would complete the Project and obtain the Temporary Certificate of

Occupancy.198 The second was for Crown to affirm that BCD would get paid its final bill and



189
    8/16/21 Tr. 124:19-125:4.
190
    8/16/21 Tr. 125:13-23; 128:4-11; 8/18 Tr. 136:23-137:7.
191
    8/16/21 Tr. 113:1-6; 125:13-19; 8/18/21 Tr. 137:1-4.
192
    8/16/21 Tr. 113:1-6; 125:13-19; 8/18/21 Tr. 137:1-4.
193
    8/16/21 Tr. 113:7-20; 125:5-12.
194
    8/16/21 Tr. 114:7-9; 8/18/21 Tr. 137:1-4.
195
    8/16/21 Tr. 105:9-11; 8/18/21 Tr. 148:2-15.
196
    8/16/21 Tr. 105:9-11; 8/18/21 Tr. 148:2-15.
197
    8/17/21 Tr. 54:1-9, 105:9-11.
198
    8/17/21 Tr. 54:1-9, 105:9-11.

                                                        31
the retainage.199 As set out below, BCD provided the Temporary Certificate of Occupancy on

December 23, 2014, and subsequently a Certificate of Occupancy for the restaurant on January 8,

2015.200 BCD did not get paid its final bill or the retainage.201

        11. Events after the December 20, 2014 Meeting

        On December 22, 2014, Mr. Rodrigues corresponded with BCD and MRPC and

memorialized the December Agreement from the December 20, 2014 meeting.202 BCD

responded to Crown and MRPC and noted that Mr. Rodrigues included new topics and terms that

were not included in the December Agreement between Crown and BCD.203 BCD highlighted

that BCD never agreed to tie receipt of the Retainage to any other obligations between MRPC

and Crown unrelated to BCD.204 MRPC acknowledged that Mr. Rodrigues’ December 22, 2014

correspondence did not represent the December Agreement reached at the meeting.205

        Crown did not respond. On January 12, 2015, BCD informed Crown that the Temporary

Certificate of Occupancy had been obtained. 206 BCD asked that Crown call BCD to discuss

documentation for the final release of the Retainage and payment for the final December Draw

Request.207




199
    8/17/21 Tr. 54:1-9, 105:9-11.
200
    Ex. 666, 683.
201
    Ex. 667; 8/16/21 Tr. 120:3-6; 121:2-5; 123:14-16.
202
    Ex. 957; 8/16/21 Tr. 121:15-17; 8/18/20 Tr. 33:22-34:9 (Rodrigues). During his testimony, Mr. Rodrigues
initially stated that he did not correspond with Mr. Deignan after the December 21, 2014 meeting; however, Mr.
Rodrigues’ December 22, 2014 email was discovered after Mr. Rodrigues’ testimony, thereby contradicting his
testimony. 8/17/21 Tr. 117:4-15. As noted above, the Court finds that Mr. Rodrigues was not entirely forthcoming
or truthful when testifying and does not find Mr. Rodrigues to be a credible witness.
203
    JX667; 8/16/21 Tr. 124:2-7.
204
    8/16/21 Tr. 124:15-18.
205
    8/18/21 Tr. 150:9-15.
206
    JX686; 8/16/21 Tr. 126:6-18.
207
    JX686; 8/16/21 Tr. 126:6-18.

                                                       32
        On January 23, 2015, BCD wrote to Crown and MRPC and informed them that BCD

should be paid $128,677.91 under final December Draw Request.208 BCD reiterated that the

Retainage should be released at the time scheduled for the SBA settlement.209

        Crown did not execute the January 23, 2015 correspondence relating to the December

Agreement.210 On February 6, 2015, Crown requested that all further correspondence from BCD

be sent to Crown’s lawyers.211

        At trial, Mr. Deignan testified that he was shocked when BCD received this

communication.212 Mr. Deignan believed that BCD and Crown had an agreement to pay BCD its

final bill and the Retainage.213

        On or about January 6, 2015, the Hotel received the Temporary Certificate of

Occupancy.214 On or about January 8, 2015, the Hotel received its final Certificate of

Occupancy.215 On or about that same date, the Hotel received franchise approvals to open for

business and opened for business for hotel guests.216

        The Loan matured on January 31, 2015.217 MRPC did not close on the SBA Loan.

MRPC did not make payment to Crown upon maturity of the Notes.218

        Crown obtained a judgment against MRPC in the principal balance amount of

$12,988,000.00—the full amount of the Loan.219 This amount, in essence, includes the




208
    JX709; 8/16/21 Tr. 128:16-23; 129:23-130:8.
209
    JX709; 8/16/21 Tr. 128:16-23; 129:23-130:8.
210
    JX709; 722; 8/16/21 Tr. 131:22-132:4; 133:3-4.
211
    JX709; 722; 8/16/21 Tr. 131:22-132:4; 133:3-4.
212
    8/16/21 Tr. 132:5-15.
213
    8/16/21 Tr. 132:5-15.
214
    MRPC Christiana LLC, 2017 WL 6606587, at *27.
215
    Id.
216
    Id.
217
    Id. at *28.
218
    Id.
219
    Id. at *34; JX956.

                                                     33
Retainage and the unpaid final bill of BCD even though Crown did not actually pay those to

MRPC or BCD. At the Trial, Crown did not provide a fulsome response on why it records the

debt in the full amount of the Loan even though Crown never paid the Retainage or the

December Draw Request.

      C. CONCLUSIONS ON CLAIMS OF PLAINTIFFS AND CROWN

      1. BCD’s Claims

             a. Count I – Breach of Contract.

         After considering the evidence and the applicable law, the Court finds that BCD proved

that Crown breached contractual obligations owed to BCD.

         The controlling documents are the Loan Commitment and the Loan Agreement. The

Court recognizes that BCD is not a named party in those agreements. Moreover, the Court

acknowledges that the Loan Agreement specifically provides that there are no third-party

beneficiaries to the Loan Agreement. But, contractually, factually and practically, BCD is the

intended third-party beneficiary to the Loan Commitment and the Loan Agreement. Moreover,

MRPC and Crown treated BCD as a third-party beneficiary to the applicable agreements.

         Under New Jersey law, a third-party beneficiary is a person or entity that “the contracting

parties intended . . . should receive a benefit which might be enforced in the courts.”220 The

Loan Agreement may have a provision that states there are no third-party beneficiaries, but the

remaining terms and conditions of the Loan Commitment and the Loan Agreement provide

otherwise.




220
   Broadway Maint. Corp. v. Rutgers, State Univ., 447 A.2d 906, 909 (N.J. 1982). Moreover, New Jersey law
recognizes that parties to a contract can be liable to third parties. New Jersey statutory law provides that “a person
for whose benefit a contract is made may sue on the contract in any court. N.J. Stat. 2A:15-2. This statute restates
New Jersey common law that third-party beneficiaries may sue upon a contract made for their benefit without
privity of contract.” Rieder Communities, Inc. v. Twp. of N. Brunswick, 546 A.2d 563, 566-67 (NJ App. Div. 1988).

                                                          34
        Crown and MRPC entered the Loan Agreement for the purpose of providing funding for

completion of the reflagging of the Hotel. The Loan Agreement and Loan Commitment

recognize that MRPC would retain a contractor for the Hotel. Exhibit E to the Loan

Commitment is entitled “Construction Addendum.” The Construction Addendum provides that a

construction manager will review work on the Hotel and disbursements will be made. Next, the

Construction Addendum specifically references “retainage” and release of the retainage upon

acceptance of the project (i.e., the Hotel), final lien waivers and receipt of a certificate of

occupancy. The Construction Addendum expressly recognizes payment of the Retainage to

BCD. Finally Exhibit B to the Loan Agreement is made part of the AIA Agreement.

        The Loan Agreement, at Article IV, addresses funding of construction costs,

disbursement and retainage. Crown agreed to fund construction costs upon the satisfaction of

certain conditions, e.g., approval of a Draw Request. Article IV, section 4.1(f), addresses the

Retainage—Crown would only be immediately advancing 90% of an approved Draw Request

with the remaining 10% to be paid upon completion of the Hotel as evidenced by a permanent

Certificate of Occupancy. Article IV also provides that Crown can make disbursements to

MRPC or directly to the contractor or suppliers.

        Crown chose to pay BCD directly. At this point in time, MRPC and Crown made BCD

an intended beneficiary of a benefit under the Loan Commitment and Loan Agreement. Crown

“cut out the middle man” and paid BCD for work completed and approved by Crown. Crown

held on to the Retainage. BCD had a right to that Retainage upon completion of the Hotel and a

Certificate of Occupancy. Crown would be the party that paid BCD the Retainage.

        The Court finds that BCD completed all the work agreed to under the AIA Agreement

and the Loan Commitment and Loan Agreement. BCD delivered a fully functioning Hotel to



                                                  35
MRPC and Crown. Crown approved all monies owed to BCD, including the December Draw

Request. BCD met its contractual obligations. Crown did not meet its contractual obligations.

Crown did not pay the Retainage. Moreover, Crown did not pay the outstanding amount of

$128,677.91 for work done by BCD and approved by Crown.

       BCD completed its contractual scope of work on the Hotel and obtained the Temporary

Certificate of Occupancy on December 23, 2014. The Certificate of Occupancy for the

restaurant on the Hotel was issued on January 8, 2015. The permanent Certificate of Occupancy

was issued on April 20, 2015. The Loan Agreement’s conditions for payment have been

satisfied. Crown did not pay. Crown’s failure to pay BCD constitutes a breach of contract and,

and as a result, BCD has suffered damages in the amount of $1,083,677.91.

       The Court could stop at this point. The Court, however, notes that Crown takes the

position that BCD cannot pursue contractual claims, nor can BCD pursue “quasi-contractual”

claims like unjust enrichment and promissory estoppel because contracts exist that control here.

Specifically, Crown argues that no contract exists between BCD and Crown and then argues that

BCD’s claims for unjust enrichment and promissory estoppel are unavailable because valid

contracts, the Loan Agreement and the AIA Contract, exist that controls BCD’s claims. As

Crown argues, Crown could have economically damaged BCD, but BCD would have no right or

remedy except as to MRPC. Therefore, for purposes of completeness, the Court will address

BCD’s noncontract claims as alternative claims for relief.

           b. Count II—Unjust Enrichment

       After considering all the evidence and the applicable law, the Court finds that BCD

proved that Crown has been unjustly enriched by failing to pay the Retainage and the final

December Draw.



                                               36
       The Court agrees with BCD that its unjust enrichment claim is like the concept of a

constructive trust. Pursuant to the Loan Agreement, Crown made direct payment to BCD on

approved Draw Requests. Crown held back the Retainage as set out in the Loan Agreement;

however, the Retainage is not Crown’s money. The Retainage is money earned by BCD for

goods and services provide with respect to the Hotel. Crown held the Retainage in trust and was

supposed to segregate the Retainage. Moreover, Crown has represented in other proceedings

that it lent the full amount of the Loan which includes payment of the Retainage and the

December Draw Request.

       If Crown were allowed to keep the Retainage, Crown would be unjustly enriched to the

detriment of BCD. For example, Crown could recover all amounts owed to it by foreclosing on

collateral and through other sources. Were that to happen, Crown would get paid on monies that

it never advanced to BCD. Crown cannot claim it is owed for money advanced—i.e., the

Retainage and the December Draw—when it never paid those amounts to MRPC or BCD.

       The factual record demonstrates that Crown was enriched by BCD’s completion of its

contract work on the Hotel and the Temporary Certificate of Occupancy. BCD provided MRPC

and Crown with beneficial occupancy of the Hotel for all intents and purposes. Without BCD’s

cooperation in completing its scope of work, the Hotel would never have been granted a

Certificate of Occupancy. BCD was impoverished by completing the work and not getting paid

the Retainage or the December Draw Request. Crown, who undertook the obligation to pay

BCD directly, has not provided justification for its failure to pay the amounts owed to BCD. The

Court, therefore, finds that it is unjust for Crown to retain the amounts owed. Accordingly, the

Court finds that BCD is entitled to recovery of $1,083,677.91 under the theory of unjust

enrichment.



                                                37
           c. Count III—Promissory Estoppel

         The Court finds that BCD has proved its promissory estoppel claim against Crown.

Under Delaware law, BCD needs to demonstrate that: (i) Crown made a promise to BCD; (ii)

Crown reasonably expected BCD to act on the promise; (iii) BCD reasonably relied on Crown’s

promise and took action to its detriment; and (iv) Crown’s promise is binding because injustice

can be avoided only by enforcement of the promise. The promise is the December Agreement

between Crown and BCD made at the December 20, 2014 meeting.

       Mr. Deignan, Mr. Rodrigues, and Mr. Patel met at the Hotel on December 20, 2014. At

the meeting, Mr. Rodrigues wanted to know from Mr. Deignan how soon BCD could deliver a

Certificate of Occupancy. Mr. Deignan indicated that BCD could deliver the Temporary

Certificate of Occupancy subject to certain conditions, i.e., payment of BCD’s December Draw

Request and the Retainage. Mr. Rodrigues promised Mr. Deignan that, in exchange for the

Temporary Certificate of Occupancy, Crown would pay the December Draw Request

immediately, and that the Retainage would be paid in approximately sixty days when the SBA

loan was scheduled to close. The December Agreement was simple and included no additional

terms or conditions. Mr. Patel confirmed the existence of the December Agreement. Moreover,

BCD’s subsequent conduct confirms the existence of the December Agreement.

       Mr. Deignan testified that he believed Mr. Rodrigues. Mr. Deignan also stated that he

relied on Mr. Rodrigues’ promise that BCD would be paid its December Draw Request

immediately and the Retainage in approximately two months in exchange for completion of the

Hotel and the Temporary Certificate of Occupancy. BCD thought that the SBA loan closing was

a timing mechanism for Crown and MRPC. Mr. Deignan stated that he never believed that the

SBA loan closing was a condition of the retainage payment. Mr. Deignan testified that BCD



                                               38
would not have turned over the Temporary Certificate of Occupancy unless BCD was to be paid

with or without the SBA financing.

       The Court notes that Crown’s evidence as to the December Agreement must be

disregarded or discounted entirely. Mr. Rodrigues did not credibly testify as to the December

Agreement. As such, the Court relied upon the exhibits and the testimony of Mr. Deignan and

Mr. Patel.

       BCD was not getting paid and did not receive satisfactory answers to its questions about

the Retainage. Work on the Hotel was basically complete. BCD could have stopped performing

and not delivered a completed Hotel that eventually received the Temporary Certificate of

Occupancy and, subsequently a Certificate of Occupancy. BCD performed. Crown promised to

get BCD its monies if BCD performed. Crown did not fulfill its promise. Crown’s promise is

binding otherwise Crown will get the benefit of the promise without paying for it. Moreover,

Crown has sought recovery of these amounts against MRPC even though it never paid the money

to MRPC or BCD.

             d. Count IV--Misrepresentation

       The Court finds that BCD has not carried its burden on Count IV. BCD contends that

Crown made a promise to pay BCD the Retainage and the December Draw at the December 20,

2014 meeting. The Court finds that BCD proved that Crown made this promise; however, BCD

has failed to factually demonstrate that Crown made this promise with the requisite fraudulent

intent. The factual record does not support the conclusion that Mr. Rodrigues made his promise

to pay with knowledge that the promise was false when made.

       BCD argues that Mr. Rodrigues made the promise to pay and then did not pay and,

therefore, it was a false promise. BCD fails to account for the events that happened in January.



                                               39
First, BCD did obtain the Temporary Certificate of Occupancy. This alone would not have

triggered payment even under the December Agreement. More was necessary. Next, MRPC

never entered into the proposed final modification that was initiated on December 17, 2014.

Instead, MRPC cut off communications with Crown and then sued Crown. Mr. Rodrigues could

not have anticipated that this would happen on December 20, 2014. On December 20, 2014,

BCD, MRPC and Crown appeared to have struck a compromise deal. The evidence suggests

that if MRPC and Crown had entered into the final modification then Crown would have

completed its deal with BCD.

       BCD needed to prove: (i) the existence of a false representation, usually one of fact,

made by Crown (Mr. Rodrigues); (ii) that Crown had knowledge or belief that the representation

was false, or made the representation with requisite indifference to the truth; (iii) that Crown had

the intent to induce BCD to act; (iv) that BCD acted; and (v) that BCD suffered damages because

of such reliance. As discussed above, Crown made a promise to induce BCD to act, BCD did

act, and BCD suffered damages. Where a speaker makes a promise with no intention of

performing the promise, there is a valid claim for misrepresentation; however, the Court finds

that the facts do not prove that Crown, through Mr. Rodrigues, made a promise with no intention

of performing that promise. On December 20, 2014, the facts indicate that Crown made the

promise with the intent to follow through but that events occurred that interfered with the ability

to follow through in January or February.




                                                 40
   2. Crown’s Counterclaims

           a. Counterclaim I—Fraud

       The Court finds that Crown did not prove that BCD committed fraud as against Crown.

Taken in isolation, Crown argues that it was defrauded into making additional disbursements

under the Loan that it would not have made if fully aware of the facts.

       The facts in this Trial and the Loan Trial just do not support that narrative. Crown was a

very active participant in the events surrounding the Hotel. MRPC notified Crown of the

Sprinkler Incident on January 28, 2013. MRPC, BCD and Crown knew that the Sprinkler

Incident would require changes in timing and funding. Crown wanted the Hotel work to

continue and that the parties would address the issues, if necessary, closer to completion.

       Crown monitored the Hotel closely through the Draw Request process. This process was

addressed in length during the Loan Trial but ignored by Crown during the Trial. Crown

retained Mr. Mirandi to make site visits on a regular basis. Mr. Mirandi would review work

done, take photos, review invoices. Crown would obtain lien waivers. Certifications had to be

made. Crown did not make one payment to BCD before undertaking this process.

       Finally, Crown and MRPC formally modified the Loan Agreement on two occasions and

would have done a final one in January 2015. This final loan modification was derailed when

MRPC chose the “nuclear option” of suing Crown instead of signing the modification. The

evidence is clear that Crown continued to lend over issues regarding cost overruns and invoicing.

Crown was willing to modify the Loan even after MRPC violated the Loan Agreement as to cash

collateral. Moreover, the failed “Proposed December Loan Modification” was initiated on or

about December 17, 2014 when all outstanding amounts to complete the Hotel, including the

Retainage, were disclosed and known.



                                                41
         As such, even if Crown could show that BCD knowingly made false statements to induce

Crown into action, Crown cannot show justifiable reliance. Crown was a knowing participant in

the Hotel, albeit as the lender. Crown modified the Loan Agreement over the Sprinkle Incident

and other cost issues. Crown reallocated the Loan proceeds but did not advance any additional

funds over the original Loan amount of $12,988,00. Crown, through Mr. Mirandi, closely

monitored the construction of the Hotel. Mr. Rodrigues met with MRPC and BCD on December

20, 2014 and agreed to pay the Retainage and the December Draw with full knowledge of all

issues with the Loan and the Hotel. If Crown was defrauded, Crown did so willingly.

         Understand, the Court is not finding that BCD knowingly made false statements to

Crown. The Court is not finding that BCD made false statements to Crown to induce Crown to

act. Crown relies too much on innuendo and unsupported conclusions rather than facts to

demonstrate fraudulent intent in its counterclaim. The Court is finding that even if other element

of a fraud claim were satisfied, Crown cannot show justifiable reliance. For these additional

reasons, Crown’s fraud counterclaim fails.

             b. Counterclaim II—Civil Conspiracy

         Because the Court has found against Crown on Counterclaim I, the Court must find

against Crown on its civil conspiracy counterclaim. A claim for civil conspiracy is not an

independent cause of action, and must instead arise from an underlying wrong.221 Crown has not

proven its fraud claim so there is no underlying wrong to support the civil conspiracy

counterclaim.




221
   Id.; see also Ramunno v. Cawley, 705 A.2d 1029, 1039 (Del. 1998) (holding that where a complaint fails to state
a claim as to an underlying tort, a civil conspiracy claim must be dismissed); Outdoor Techs., Inc. v. Allfirst Fin.,
Inc., 2001 WL 541472, at *6 (Del. Super. Apr. 12, 2001) (granting summary judgment on fraud and civil conspiracy
claims stating that where a fraud claim is not viable as a matter of law, the accompanying civil conspiracy claim
must also fail as there is no independent tort to sustain it).

                                                         42
                                        VI.   CONCLUSION

       The Court finds in favor of BCD and against Crown on Count I. In the alternative, the

Court finds in favor or BCD and against Crown on Counts II and III. The Court finds in favor of

Crown and against BCD on Count IV. The Court finds against Crown and in favor of BCD on

Counterclaims I and II.

       Judgement shall be entered in favor of BCD in the amount of $1,083,677.91 plus

appropriate statutory pre-judgment interest and costs. BCD should submit a form of judgment

within ten (10) day of this decision.


Dated: May 2, 2022
Wilmington, Delaware
                                              /s/ Eric M. Davis
                                              Eric M. Davis, Judge




                                                43